 Case 2:17-cv-07722-DMG-SK Document 265-3 Filed 08/28/20 Page 1 of 2 Page ID #:2633


 1   Thomas H. Scully (Cal. SBN: 305790)
 2   Thomas@ThomasScullyLaw.com
 3   Attorney for Plaintiff:
 4   Terrence M. Wyles
 5   Business Address:
 6   10736 Jefferson Blvd., #117
 7   Culver City, CA 90230
 8   Telephone: (310) 439-1140
 9   Facsimile: (509) 756-6952
10
11                     UNITED STATES DISTRICT COURT
12                    CENTRAL DISTRICT OF CALIFORNIA
13   TERRENCE M. WYLES,                      CASE NUMBER:
14                    Plaintiff
15                v.                        2:17-cv-07722-DMG-SK
16
17   ALLEN ZACHARY SUSSMAN;
18   LOEB & LOEB L.L.P;
19   ALUMINAID INTERNATIONAL, A.G.;
20   WEST HILLS RESEARCH &                    [proposed]
21   DEVELOPMENT, INC. (f/k/a
22   Aluminaid, Inc.); ALUMINAID PTE          JUDGMENT
23   LTD., aka ADVANCED FIRST AID             AGAINST DEFENDANT
24   RESEARCH PTE LTD.; CARL JOHAN            JAMES JOHN HUNT
25   FREER; JAMES JOHN HUNT, aka
26   JAMES HUNT; ADAM FREER, aka
27   ADAM AGERSTAM, aka ADAM
28   CARL-JOHAN AGERSTAM; JULIA
29   FREER-AGERSTAM, aka JULIA
30   FREER, aka JULIA AGERSTAM;
31   DAVID ANDREW WARNOCK, aka
32   DAVID WARNOCK; ALEX ARENDT;
33   JOSEPH MATHEW MARTEN, aka JOE
34   MARTEN; and THOMAS D. BRADY,
35   aka TOM BRADY.
36
37                    Defendants.
38
39


                                           1
                                [proposed] JUDGMENT
 Case 2:17-cv-07722-DMG-SK Document 265-3 Filed 08/28/20 Page 2 of 2 Page ID #:2634


 1         The Court, having reviewed the papers filed by Plaintiff, and the entire
 2   record, makes the following findings of fact:
 3         James John Hunt a/k/a James Hunt, was served process of the Plaintiff’s
 4   First Amended Complaint in the case of Terrence M. Wyles v. Allen Zachary
 5   Sussman, et al. naming him as a defendant.
 6         James John Hunt failed to appear or otherwise defend himself in this Court
 7   and the requisite amount of time elapsed for him to be in default.
 8

 9         The Court therefore makes the following judgment:
10         James John Hunt has defaulted in regards to the claim of Malicious
11   Prosecution as set forth in the First Amended Complaint.
12         Terrence M. Wyles has suffered the following damages:
13         o $180.048.86 in attorney fees and costs actually paid by Wyles;
14         o $12,000.00 in travel costs for seven trips that Wyles had to take; and
15         o $414,410.25 in lost income calculated over five years (2015-2019).
16         o $255,500.00 in General Damages for emotional distress
17         o $1,000,000.00 in Punitive Damages against James Hunt
18

19         A judgment in the full amount of $________________________________
20   is hereby entered against James John Hunt.
21

22         IT IS SO ORDERED.
23


     DATED: ____________________

                                            ____________________________________
                                            District Court Judge
